  Case 16-05153         Doc 61     Filed 02/05/19 Entered 02/05/19 11:58:19              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-05153
         KIMBERLEY M WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/17/2016.

         2) The plan was confirmed on 04/19/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/22/2016, 10/23/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/11/2018.

         6) Number of months from filing to last payment: 30.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-05153        Doc 61      Filed 02/05/19 Entered 02/05/19 11:58:19                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $6,554.00
        Less amount refunded to debtor                          $25.62

NET RECEIPTS:                                                                                   $6,528.38


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,590.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $283.46
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,873.46

Attorney fees paid and disclosed by debtor:                $410.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                 Unsecured      4,421.00            NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP         Unsecured         375.00           NA              NA            0.00       0.00
Amsher Collection Serv         Unsecured         716.00           NA              NA            0.00       0.00
Choice Recovery                Unsecured         427.00           NA              NA            0.00       0.00
CITY OF CHICAGO PARKING BUREAU Unsecured         500.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         417.85           NA              NA            0.00       0.00
COOK COUNTY TREASURER          Priority          340.00           NA              NA            0.00       0.00
DARYL ROWAN                    Unsecured      5,000.00            NA              NA            0.00       0.00
DISCOVER FIN SVCS LLC          Unsecured         794.00           NA              NA            0.00       0.00
IC SYSTEMS                     Unsecured         401.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       1,436.00            NA              NA            0.00       0.00
ISAC                           Unsecured     20,500.00    120,258.72       120,258.72           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          460.00        460.18          460.18          43.53       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          585.00        585.10          585.10          55.35       0.00
LEWIS UNIVERSITY               Unsecured         795.00           NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured            NA       1,608.69        1,608.69        152.17        0.00
MITSUBISHI MOTORS OF AMERICA Secured         25,000.00           0.00            0.00           0.00       0.00
MITSUBISHI MOTORS OF AMERICA Unsecured        7,374.00     21,671.16        21,671.16      2,049.98        0.00
NATIONAL CREDIT ADJUSTERS      Unsecured      1,145.86            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC          Unsecured    114,181.00            NA              NA            0.00       0.00
NORTHWEST COLLECTORS           Unsecured         200.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         116.00        116.30          116.30           0.00       0.00
PINNACLE CREDIT SERVICES       Unsecured      1,249.00       1,249.13        1,249.13        118.16        0.00
SPRINT NEXTEL                  Unsecured            NA         668.96          668.96          49.94       0.00
ST IL TOLLWAY AUTHORITY        Unsecured         240.00      1,351.20        1,351.20        127.82        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA         612.91          612.91          57.97       0.00
UNIVERSITY OF CHICAGO HOSPITAL Unsecured         150.00           NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured     20,500.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured     13,667.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured     10,075.00            NA              NA            0.00       0.00
US DEPT OF ED NELNET           Unsecured      8,500.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-05153         Doc 61     Filed 02/05/19 Entered 02/05/19 11:58:19                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim        Claim        Claim         Principal       Int.
Name                               Class    Scheduled     Asserted     Allowed          Paid          Paid
US DEPT OF ED NELNET            Unsecured      6,833.00           NA             NA           0.00        0.00
US DEPT OF ED NELNET            Unsecured      6,213.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00               $0.00
      Mortgage Arrearage                                    $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                               $0.00                 $0.00               $0.00
      All Other Secured                                     $0.00                 $0.00               $0.00
TOTAL SECURED:                                              $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00               $0.00
       Domestic Support Ongoing                             $0.00                 $0.00               $0.00
       All Other Priority                                   $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $148,582.35          $2,654.92                   $0.00


Disbursements:

       Expenses of Administration                            $3,873.46
       Disbursements to Creditors                            $2,654.92

TOTAL DISBURSEMENTS :                                                                         $6,528.38




UST Form 101-13-FR-S (09/01/2009)
  Case 16-05153         Doc 61      Filed 02/05/19 Entered 02/05/19 11:58:19                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
